UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1002


MICHAEL WOOLLS,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01155-CMH-JFA)


Submitted: March 15, 2019                                         Decided: July 5, 2019


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Woolls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Woolls appeals the district court’s order dismissing his civil complaint for

failure to state a claim and granting him 21 days to file an amended complaint. * This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order

Woolls seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th

Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




       *
         Although Woolls did not file an amended complaint within the allotted time
frame, nothing in the district court’s order converted its dismissal to one with prejudice,
and there was no subsequent order filed dismissing with prejudice. Accordingly, Woolls’
complaint was dismissed without prejudice.


                                            2